DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 11/10/2021 is acknowledged. Claims 1 and 10 are amended. Claims 6 and 14 are canceled. Currently claims 1, 4, 7-11 and 13 are pending in the application with claims 10-11 and 13 being withdrawn from consideration.
Previous prior rejection is withdrawn in view of the above amendment.
Claims 1, 4 and 7-9 are rejected under a new ground of rejection. See the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Bryant et al. (“A transparent conductive adhesive laminate electrode for high-efficiency organic-inorganic lead halide perovskite solar cells”) in view of Keite-Telgenbuscher et al. (US 2017/0101556) and Chen et al. (“A study of Inverted-Type Perovskite Solar Cells with Various composition Ratios of (FAPbI3)1-x(MAPbBr3)x”), and further in view of Park et al. (US 2015/0299523).
Regarding claims 1 and 4, Bryant et al. discloses an organic-inorganic hybrid solar cell comprising: 
a first electrode (FTO, see Figure 2);
a first common layer (TiO2, Figure 2) provided on the first electrode (FTO);
a light absorption layer (Al2O3 and infiltrated perovskite and perovskite capping, Figure 2) comprising a perovskite material provided on the first common layer (TiO2, Figure 2);
a second common layer (SpiroOMeTaD, Figure 2) provided on the light absorption layer (e.g. infiltrated perovskite and perovskite capping layer); and 
a conductive adhesive layer (PEDOT:PSS and PEDOT:PSS/TCA – transparent conductive adhesive, Figure 2) provided on the second common layer (SpiroOMeTad) so as to be brought into contact with the second common layer (SprioOMeTad, see Figure 2), wherein the conductive adhesive layer comprising a conductive material (PEDOT:PSS) and an adhesive material (e.g. acrylic adhesive, see 2nd paragraph of 2nd column of page 7500); and 
a base material (PET/Embedded grid, Figure 2) on the conductive adhesive layer (PEDOT:PSS and PEDOT:PSS/TCA, see Figure 2).
Bryant et al. teaches the base material (PET/Embedded grid, or PET and a metal layer) comprising a metallic film (see Ni mesh in Figure 2) and a protective film (see PET in Figure 2). 
Bryant et al. does not explicitly disclose using a metallic foil including one or more selected from the group consisting of silver (Ag), copper (Cu), molybdenum (Mo), nickel (Ni), iron (Fe), palladium (Pd), and an alloy thereof as a barrier film.
Keite-Telgenbuscher et al. discloses a carrier layer of polyester such as polyethylene terephthalate (or PET) comprises inorganic barrier layers include metals such as aluminum, silver, gold, nickel to function against one or more specific permeates, more particularly against water vapor and oxygen ([0097-102]) in the encapsulation, or particularly as the liner (4, figs. 2-3, [0103]) of the electronic structure (3, figs. 2-3), wherein the electronic structure includes solar cell ([0004-0011]).
It would have been obvious to one skilled in the art at the time before the effectively filing date of the claimed invention to modify the solar cell of Bryant et al. by using the metallic foil (or layer) of metals such as silver to function against one or more specific permeates, more 
Bryant et al. teaches using CH3NH3PbI3-xClx (see 2nd column of page 7501), which has formula of AMX3. Modified Bryant et al. does not explicitly teach the perovskite having formula 2 as claimed.
Chen et al. teaches a perovskite having a formula of (FAPbI3)1-x(MAPbBr3)x with x varies from 0-1 (see “1. Introduction”), and more specifically 0.2, 0.4 and 0.6 (see fig. 3) to obtain different bandgaps (see fig. 4). Chen et al. also teaches it is known in the art that such perovskite provide a greater balance between electron transport and hole transport in cell (see “1. Introduction”) and would exhibit outstanding performance and power conversion efficiency (see “Abstract” and “4. Conclusions”). (FAPbI3)1-x(MAPbBr3)x corresponds to instant perovskite material of a compound having formula 2 as claimed, BaB’(1-a)M’X’zX”(3-z), wherein B of FA or HC(NH2)2+ is different from B’ of MA or CH3NH3 + (CnH2n+1NH3+ with n=1), M’ is Pb2+, X’ and X are each independently a halogen ion I and Br, n is 1, a is 0.8, 06 and 0.4 which is a real number in the range of 0< a < 1, and z is 2.4 (or 3x0.8), 1.8 (or 3x0.6) and 1.2 which is in the range 0< a < 3.
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified Bryant et al. by using the perovskite material of a compound (FAPbI3)1-x(MAPbBr3)x as taught by Chen et al., because Chen et al. teaches it is known in the art that such perovskite material provides a greater balance between electron transport and hole transport in cell (see “1. Introduction”) and such perovskite material would exhibit outstanding performance and power conversion efficiency (see “Abstract” and “4. Conclusions”).
nd paragraph of 2nd column of page 7500). Modified Bryant et al. does not explicitly disclose the adhesive material comprising an adhesive composition or a cured product of the adhesive composition, and the adhesive composition comprises a polymer derived from butylene.
Park et al. discloses an adhesive comprising an adhesive composition of a polymer derived from butylene (see [0019-0020]) or a cured product of the adhesive composition ([0093]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the solar cell of modified Bryant et al. by using the adhesive material comprising an adhesive composition comprising a polymer derived from butylene or a cured product of the adhesive composition as taught by Park et al., because Park et al. teaches such adhesive material would form a structure effectively preventing moisture or oxygen input to an organic electronic device from an external environment, have excellent mechanical characteristics such as handle-ability and processability and excellent transparency (see [0009] of Park et al.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over modified Bryant et al. (“A transparent conductive adhesive laminate electrode for high-efficiency organic-inorganic lead halide perovskite solar cells”) as applied to claim 6 above, in view of Oooka et al. (US 2016/0276611).
Regarding claims 7 and 8, modified Bryant et al. discloses an organic-inorganic hybrid solar cell as in claim 6 above, wherein Bryant et al. teaches using PEDOT as the conductive material for the conductive adhesive layer (e.g. conductive layer of the solar cell). 

Oooka et al. teaches using conductive material of carbon- material such as graphene or carbon nanotube, metal particles (e.g. metal nano wire) or PEDOT/PSS to form an electrode ([0019], [0031]). 
Since Oooka et al. recognizes the equivalency of PEDOT/PSS and carbon-based material such as graphene and carbon nanotube or metal particles in forming the conductive adhesive layer (or the conductive layer of the solar cell), it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the solar cell of modified Bryant et al. by using conductive material of carbon-based material such as graphene and carbon nanotube or metal particles in place of PEDOT/PSS as it is merely the selection of functionally equivalent conductive material in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Regarding claim 9, modified Bryant et al. discloses an organic-inorganic hybrid solar cell as in claim 1, wherein Bryant teaches using conductive material such as PEDOT:PSS for the conductive adhesive layer (or a conductive layer in the solar cell).
/sq to 100 /sq.
Oooka et al. teaches a sheet resistance value of the conductive adhesive layer (or an electrode comprising PEDOT:PSS) is more preferred to be 50 /sq or less for the device of a current driven type such as photovoltaics, or solar cell (see [0020] and [0032]).
It would have been obvious to one skilled in the art at the time the invention was made to have formed the conductive adhesive layer of modified Bryant et al. to have a sheet resistance value of 50 /sq or less as taught by Oooka et al., because Oooka et al. teaches such sheet resistance is more preferred for the device of a current driven type such as photovoltaics, or solar cell. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 0.01/sq to 50 /sq of the range of 50 /sq or less disclosed by Oooka et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Bryant, Sugiura and Chen do not disclose using a metallic foil including one or more selected from the group consisting of silver, copper, molybdenum, palladium, and an alloy thereof as a barrier film; because Sugiura teaches the protective sheet for a solar cell module prepared by forming an acrylic urethane resin and nothing in Sugiura would have led an ordinary skilled artisan to modify the solar cell of Bryant to include a barrier film that is a metallic foil, and Chen does not teach any metallic foil as a barrier film as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726